[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
United States Court of Appeals
For the First Circuit

No. 97-2214

     UNITED STATES,

       Appellee,

           v.

MARIO HERNANDEZ-MORENO,

 Defendant, Appellant.

APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF PUERTO RICO

[Hon. Juan M. Perez-Gimenez, U.S. District Judge]

         Before

Torruella, Chief Judge,
Boudin and Lipez, Circuit Judges. 

Joseph C. Laws, Jr., Federal Public Defender, and Laura
Maldonado Rodriguez, Assistant Federal Public Defender, on brief
for appellant.
Guillermo Gil, United States Attorney, Jose A. Quiles-
Espinosa, Senior Litigation Counsel, and Camille Velez-Rive,
Assistant United States Attorney, on brief for appellee.    

September 22, 1998

Per Curiam.  Upon careful consideration of the briefs and
record presented for this appeal, we conclude that the sentence
imposed upon revocation of supervised release was within the
district court's authority under 18 U.S.C.  3583(e)(3) and was not
inconsistent with U.S.S.G.  7B1.4.  See United States v. O'Neil,
11 F.3d 292, 301 n.11 (1st Cir. 1993).  In our view, the district
court's stated reasons for the 18-month prison term were entirely
conventional, aimed at protecting society from a defendant in need
of substance abuse treatment, and raised no issue within the plain
thrust of 28 U.S.C.  944(k).
Affirmed.  See 1st Cir. Loc. R. 27.1.

          -2-